In a negligence action to recover damages for *661personal injury, defendant Harold S. Pember appeals from so much of an order of the Supreme Court, Westchester County, dated June 3, 1963, as denied his motion to dismiss the complaint for lack of prosecution. No appeal has been taken by the codefendant Louis Truden from the order which also denied his motion for the same relief. Order, insofar as appealed from, reversed, without costs; and motion granted, complaint dismissed and action severed as against the defendant Harold S. Pember. Issue was joined in January, 1960 and examinations before trial were held in July, 1961. No bill of particulars was furnished until after the return date of the motion in January, 1963. No reasonable excuse has been furnished for the delay in prosecution and, under the circumstances, the complaint must be dismissed and the action severed as against the defendant Pember. Beldock, P. J., Ughetta, Kleinfeld, Rabin and Hopkins, JJ., concur.